DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00024-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JO E. WATSON AND
SHIRLEY R. CARTER,§
	APPEAL FROM THE 294TH
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF

BOBBY D. ASSOCIATES, AN OHIO
GENERAL PARTNERSHIP, §
	VAN ZANDT COUNTY, TEXAS
APPELLEE



MEMORANDUM OPINION (1)
	Appellants have filed a motion to dismiss this appeal, which states that the parties have fully
compromised and settled all issues in dispute.  Appellants request that this appeal be dismissed with
prejudice to the filing of subsequent appeals.  Appellee has been given notice of the filing of this
motion.  Because Appellants have met the requirements of Tex. R. App. P. 42.1(a)(2), the motion
is granted, and the appeal is dismissed with prejudice.	

Opinion delivered May 31, 2002.
Panel consisted of Worthen, J., and Griffith, J.








(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.